Citation Nr: 0210288	
Decision Date: 08/22/02    Archive Date: 08/29/02	

DOCKET NO.  99-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include a swan neck deformity, muscle atrophy, 
and radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
September 1985 to September 1991, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  In December 2000, the Board returned the case to the 
RO for completion of additional development.  Following 
completion of the requested development the case was returned 
to the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence has been 
obtained by the RO.  

2.  A seizure disorder was not manifested during service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to service and any 
injury the veteran sustained during service.  

3.  A cervical spine disorder was not manifested during 
service or within one year of separation from service, and is 
not shown to be causally or etiologically related to service 
including any injury the veteran sustained during service.  



CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  A cervical spine disorder, to include a swan neck 
deformity, muscle atrophy and radiculopathy, was not incurred 
in or aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  See 
38 U.S.C.A. §§  103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
January 1998 rating decision, the statement of the case, and 
the supplemental statement of the case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, the April 2002 
supplemental statement of the case specifically informed the 
veteran and his representative of the provisions of the VCAA 
and the types of evidence that could be submitted to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are private and VA treatment 
records.  In addition, the veteran has been afforded VA 
examinations in connection with his claims.  Also, the 
purpose of the Board's December 2000 remand decision was to 
obtain additional evidence, including Social Security 
records, relevant treatment records, and to ensure that all 
service medical records pertaining to the veteran had been 
obtained.  The veteran and his representative have not made 
the Board aware of any outstanding evidence that should be 
obtained prior to appellate review.  Accordingly, the Board 
finds that the VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
satisfy the requirements of the VCAA.  Consequently, the case 
is now ready for appellate review.

The veteran essentially contends that his seizure and 
cervical spine disorders are the result of an injury he 
sustained during service.  Specifically, the veteran 
testified that during a sling loading exercise while at air 
assault school in Hawaii he fell from a cargo net with 
ammunition boxes when he was struck in the head by a 
helicopter.  He relates that he fell 5 or 6 feet landing on 
his head and back.  Transcript at 3, 5.  The veteran 
indicated that he received no contemporaneous medical 
treatment for fear of losing his spot in the school he was 
attending.  The veteran further testified that he was 
subsequently participating in a 12-mile march and in the 
eleventh mile he was pulled out of the march, put in an 
ambulance and provided water.  Lastly, the veteran testified 
that he had no neck or head pain, except for possibly a 
headache, in his remaining 4 or 5 years of service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
certain chronic diseases such as a seizure disorder or 
osteoarthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Turning to the merits of the veteran's claim, the veteran's 
service medical records contain no evidence of any 
complaints, clinical findings or diagnosis of a seizure 
disorder or a cervical spine disorder during service.  While 
the veteran's separation physical examination is not of 
record, and the Board remanded the case to attempt to locate 
that document, the veteran's service medical records contain 
a statement from the veteran dated in September 1991 in which 
he elects not to undergo a transition examination.  In any 
event, the National Personnel Records Center attempted to 
locate any additional medical records pertaining to the 
veteran, including a separation examination, but found no 
additional records.  This is not unexpected because as the 
veteran testified, he received no treatment for a seizure 
disorder or for his cervical spine during service.  Indeed, 
the veteran specifically indicated in testimony that 
following the initial injury he completed his remaining tour 
of duty and a reenlistment without any symptomatology 
referable to a seizure disorder or a cervical spine disorder.

The record reflects, and the veteran confirmed, that he 
experienced his first seizure in November 1995, which he 
estimated was approximately 7 or 8 years after the injury he 
reports he sustained in service in 1986 or 1987, and more 
than three years following his separation from service.  The 
record also contains no evidence of any complaints, 
treatment, or diagnosis pertaining to the cervical spine 
until approximately the same time period.  For example, 
during a VA hospitalization of the veteran in August 1995 the 
veteran related that he was in good health until he sustained 
a seizure in November 1994 and developed neck pain since that 
time which radiated into the left arm.  At that time the 
veteran related no history of any service injury.  In any 
event, the record clearly reflects that neither chronic 
disability was present in service or within one year of 
separation from service.  Thus, a determination that the 
disorders warrant service connection would require medical 
evidence that the disorders are related to service.  

While the veteran clearly believes that his seizure and 
cervical spine disorders are related to the incident he 
reports occurred during service, the veteran, as a layman, is 
not competent to offer an opinion which requires medical 
expertise, such as a diagnosis or an opinion as to the 
etiology of a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The medical evidence however, does not 
support the veteran's contention.  The veteran was afforded 
VA general medical and neurology examinations in December 
1997 following which the examiner indicated that neither 
disorder was likely related to service, although the examiner 
conceded that he could not entirely rule out the possibility 
that an injury to the head and neck in service was the 
etiology of the current cervical spine disorder.  
Nevertheless, the examiner specifically offered an opinion 
that the disorders were likely not due to service.  

As such, the record is devoid of any medical evidence which 
offers an opinion that the veteran's current seizure and 
cervical spine disorders are related to the injury the 
veteran reports he sustained in service, an injury which is 
not substantiated by the evidence of record beyond the 
veteran's own assertions.  Under these facts and 
circumstances, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection for seizure and cervical spine disorders.  
Therefore, service connection for the claimed disorders is 
not warranted.  



ORDER

Service connection for a seizure disorder is denied.

Service connection for a cervical spine disorder, to include 
a swan neck deformity, muscle atrophy and radiculopathy, is 
denied.



		
	WARREN W. RICE, JR.
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

